 1   RENE L. VALLADARES
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   CRISTEN C. THAYER
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Cristen _Thayer@fd.org
 7
     Attorney for David Damante
 8
 9                       UNITED STATES DISTRICT COURT
10                               DISTRICT OF NEVADA
11   United States of America,                  2:11-cr-00064-APG-CWH-1
12               Plaintiff,                     Unopposed Motion to Unseal
                                                2016 Addendum to Revocation
13         v.
                                                Petition
14   David Damante,
                                                (Expedited Treatment
15
                 Defendant.                     Requested)
16
17
18         Defendant David Damante’s supervised release was revoked by the Court
19   on August 10, 2018. After the entry of judgment, Mr. Damante timely filed a
20   notice of appeal. Mr. Damante’s Opening Brief is due to the Ninth Circuit Court
21
     of Appeals on November 28, 2018.
22
           When reviewing the district court record, undersigned counsel learned that
23
     the addendum to the revocation petition filed in 2016 remained under seal. The
24
     revocation petition was filed in April 2016. See ECF Nos. 269-270. It appears
25
     the addendum to that petition was filed at either docket entry ECF No. 273 or
26
     ECF No. 279. For appellate review purposes, counsel therefore requests this
 1   Court order unsealed the 2016 addendum to the petition to revoke supervised
 2   that appears at either docket entry ECF No. 273 or ECF No. 279.
 3         Undersigned counsel has contacted counsel for the government, Assistant
 4   United States Attorney Elizabeth O. White, who has stated the government does
 5   not oppose the Court unsealing the addendum.
 6
           Additionally, the minutes and transcript of the initial appearance for the
 7
     2016 revocation petition reveal that the Magistrate Judge ordered the petition to
 8
     be unsealed. See ECF No. 271. The petition was not unsealed at that time
 9
     however. Undersigned therefore also requests that per the previous order the
10
     Court unseal that revocation petition, which counsel believes is filed at docket
11
     entries ECF No. 269 and ECF No. 279.
12
            Dated: November 20, 2018.
13
14                                             Respectfully Submitted,

15
                                         By: /s/Cristen C. Thayer
16                                           Cristen C. Thayer
17                                           Assistant Federal Public Defender

18
19   IT IS SO ORDERED:
20
21
22   UNITED    STATES
     UNITED STATES      DISTRICT
                      DISTRICT   COURT JUDGE
                               JUDGE
     Dated: November 20, 2018.
23
24   DATED:       ________________

25
26
                                               2
